DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 11/8/2022.
The amendment filed 10/11/2022 is entered.
Claims 1 is amended. Claim 16 is cancelled.
Claims 1, 3-5, 7, 9, 10, and 12-15 are currently pending and have been examined. 
This action is made Non-FINAL.

Response to Arguments
The applicant traverses the claim 3 objection (see page 6 of remarks) because claim 3 maintains proper antecedent basis by reciting "the one of the request generators." The examiner agrees and the objection is withdrawn.
Applicant’s arguments, see pages 6-7, with respect to the prior art not teaching the amended feature have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further search and consideration, a new ground(s) of rejection is made in view of Sinyavskiy (US 20180215039 A1) in view of Evans (IDS: US 20090299524 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Operation device in claims 1, 4-5, 7-10, and 12-16; Request generator in claims 1-2 and 16; Request informer in claim 16; Connection informer in claims 13, 14, and 16; Input device in claims 1, 14, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The operation device’s structure is a master arm or joystick [0085]. The request generator is described as a functional block implemented by the processor of the control device reading and executing a program stored in memory [0028].  The request informer’s structure is described as a light emitter [0037] or a display [0086] (also see claim 1 for structure). The connection informer is a liquid crystal display [0039]. The input device includes a switch, an adjustment knob, a control lever, or a potable terminal such as a tablet computer and an operation target selector [0031].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinyavskiy (US 20180215039 A1) in view of Evans (IDS: US 20090299524 A1).

Regarding Claim 1,
Sinyavskiy teaches
A robot system comprising: a plurality of robot bodies (“Advantageously, the systems and methods of this disclosure at least: (i) allow robots to safely operate in environments even in unforeseen circumstances; (ii) provide comfort (e.g., by humans and/or animals) with robots by allowing robots to exhibit expected behaviors; (iii) allow for smooth operation of robots without undesired stoppages; and (iv) provide efficient maneuvering of robots.” [0043]; “one or more robots that are substantially similar to robot 200 can be communicatively and/or operatively coupled to remote network 402.” See at least [0073]); 
a plurality of operation devices configured to respectively accept operation by a plurality of operators (“In some implementations, user interface unit 318 can be configured to enable a user to interact with robot 200.” [0066]; “One or more of the units described with respect to FIG. 3 (including memory 302, controller 304, sensors unit 312, user interface unit 318, actuators unit 320, communications unit 322, mapping and localization unit 324, and/or other units) can be integrated onto robot 200, such as in an integrated system.” [0071]; “As used herein, remote network 402 can be operated: remote network 402 can have onboard computers that can receive, process, and/or send information. These computers can operate autonomously and/or under control by one or more human operators. Similarly, remote network 402 can have access points (e.g., access points 404A and 404B), which can similarly be used to operate remote network 402. The access points can have computers and/or human operators that can receive, process, and/or send information. Accordingly, references herein to operation of remote network 402 can be applied to a human operator and/or a computer operator.” [0073]; Examiner Interpretation: The operation devices include interface units, computers connected to the remote network, and access points.)
and generate operational information for causing the robot bodies to operate (“Display 600 can be displayed on user interface unit 318, remote network 402, and/or access points 404A and/or 404B.” [0096]; “In some implementations, block 510 can include displaying display 600 for user input. In some implementations, display 600 in FIG. 6A-6C can be dynamic. For example, display 600 can be an assist view where an operator of robot 200 can send commands to robot 200. For example, the operator can select the path robot 200 should take. As another illustration, a user can select path 610 on display 600 to tell robot 200 to return and/or proceed on path 610. In some implementations, a user can illustrate to robot 200 where to go, such as by inputting a new path (e.g., drawing on a touch screen and/or any other way of input into display 600). As another illustration, a user can press a button telling robot 200 to proceed.” See at least [0116]); 
a plurality of motion controllers provided corresponding to the plurality of robot bodies, respectively (“Controller 304 can control the various operations performed by robot 200.” See at least [0061]; “one or more robots that are substantially similar to robot 200 can be communicatively and/or operatively coupled to remote network 402.” See at least [0073]), 
and configured to control operation of the corresponding robot body in response to the operational information (“For example, communications unit 322 can communicate with a user operator to allow the user to control robot 200. Communications unit 322 can communicate with a server/network (e.g., a remote network) in order to allow robot 200 to send data, statuses, commands, and other communications to the server. The server can also be communicatively coupled to computer(s) and/or device(s) that can be used to monitor and/or control robot 200 remotely.” See at least [0069]); 
and a plurality of input devices provided corresponding to the plurality of operation devices, respectively (“In some implementations, user interface unit 318 can be configured to enable a user to interact with robot 200. For example, user interface unit 318 can include touch panels, buttons, keypads/keyboards, ports (e.g., universal serial bus (“USB”), digital visual interface (“DVI”), Display Port, E-Sata, Firewire, PS/2, Serial, VGA, SCSI, audioport, high-definition multimedia interface (“HDMI”), personal computer memory card international association (“PCMCIA”) ports, memory card ports (e.g., secure digital (“SD”) and miniSD), and/or ports for computer-readable medium), mice, rollerballs, consoles, vibrators, audio transducers, and/or any interface for a user to input and/or receive data and/or commands, whether coupled wirelessly or through wires” [0066]; “One or more of the units described with respect to FIG. 3 (including memory 302, controller 304, sensors unit 312, user interface unit 318, actuators unit 320, communications unit 322, mapping and localization unit 324, and/or other units) can be integrated onto robot 200, such as in an integrated system.” [0071]; “In some implementations, block 510 can include displaying display 600 for user input. In some implementations, display 600 in FIG. 6A-6C can be dynamic. For example, display 600 can be an assist view where an operator of robot 200 can send commands to robot 200. For example, the operator can select the path robot 200 should take. As another illustration, a user can select path 610 on display 600 to tell robot 200 to return and/or proceed on path 610. In some implementations, a user can illustrate to robot 200 where to go, such as by inputting a new path (e.g., drawing on a touch screen and/or any other way of input into display 600). As another illustration, a user can press a button telling robot 200 to proceed.” See at least [0116]; Examiner Interpretation: The user interfaces, computers, and access points have respective input devices such as touch screens, touch panels, buttons, keyboards, and mice.), 
and wherein the robot system further comprises a plurality of request generators provided corresponding to the plurality of motion controllers, respectively, and configured to generate an operation request for requesting the operational information (“The robot can encounter events that trigger issues with the robot. In some cases, the issues can be errors, where the robot has a performance-related issue in software and/or hardware. In some cases, the issues can be scenarios where the robot is configured to seek additional input from an operator to be able to determine how the robot should perform. In some cases, these issues can be detected by one or more sensors of the robot. Advantageously, determining that the event has occurred and appropriately requesting an assist can improve operator experience and/or increase confidence in the operation of the robot. Moreover, appropriate systems and methods for assists can allow efficient operation of tasks designated to the robot.” See at least [0045]; “Robot 200 can request an assist after a predetermined number of re-route attempts.” See at least [0058]; Examiner Interpretation: An individual robot can generate an assist request, and there is a plurality of robots. So, there is a plurality of request generators.); 
and at least one request informer configured to simultaneously inform all of the plurality of operators that one of the request generators generates the operation request, the at least one request informer being one of a light emitter and a display (“In some implementations, the logical operations can determine where to send an assist contemporaneously. For example, robot 200 can issue an assist to a plurality of remote network 402, user interface unit 318, access points 404A and/or 404B, and/or other devices, where the assist is issued at substantially the same time. Similarly, in such cases, the assists may not have a hierarchy, wherein assistance from any device is treated similarly.” [0090]; “By way of illustration, FIG. 6A is a display 600 that shows that an assist is needed in accordance with some implementations of the present disclosure. Display 600 can be displayed on user interface unit 318, remote network 402, and/or access points 404A and/or 404B. In some implementations, display 600 can be on a stand-alone device (e.g., of access points 404A and/or 404B) communicatively coupled to robot 200. In some cases, the stand-alone device can be called an assistance device as it is used to assist robot 200. Display 600 can have panel 602, which displays that an assist is needed. Panel 602 can also be used to display other text, such as “error detected,” “assist requested,” and/or other text indicative at least in part of an error and/or assist event.” [0096-0097]; Examiner Interpretation: A display (which is a light emitter as well) is a request informer. By issuing the assist request to a plurality of operation devices at the same time without a particular hierarchy, essentially all of the plurality of operators would be informed of the request simultaneously.)

Sinyavskiy does not explicitly teach
(a plurality of input devices) configured to receive an operation for selecting any of the plurality of robot bodies,
wherein when any of the plurality of robot bodies is selected by a first input device of the plurality of input devices, in response to a condition being satisfied that the robot body selected by the first input device is operated based on the operational information output from a second operation device of the plurality of operation devices that corresponds to a second input device of the plurality of input devices that is different from the first input device, the motion controller corresponding to the selected robot body does not control the operation of the selected robot body based on the operational information output from a first operation device of the plurality of operation devices that corresponds to the first input device, and in response to the condition not being satisfied, the motion controller corresponding to the selected robot body controls the operation of the selected robot body based on the operational information output from the first operation device; 

However, Evans teaches
a plurality of input devices provided corresponding to the plurality of operation devices, respectively, and configured to receive an operation for selecting any of the plurality of robot bodies (“The system according to the present invention can selectively connect each of a plurality of teach pendants to each of a plurality of programmable controllers.” [0020]; “each of the multiple teach pendants 11, 21 is logged in to the individual controllers 13, 14 respectively and may remotely log in to the other controller and/or the additional controller 15 for performing passive tasks. Each teach pendant 11, 21 may remotely log in to any number of controllers for performing passive tasks and display the corresponding operating menu for each controller connected.” [0021]; “As shown in FIG. 4, the teach pendant 11, 21 has a display 30 including a central screen 31 for generating a visual display of an icon 32 identifying the robot to which the teach pendant is connected. An instruction above the icon 32 directs the user to press ENTER to change the display to a different robot to be selected. As shown in FIG. 5, the central screen 31 has multiple icons 32 through 35 each representing a different robot to be selected.” [0035]), 
wherein when any of the plurality of robot bodies is selected by a first input device of the plurality of input devices, in response to a condition being satisfied that the robot body selected by the first input device is operated based on the operational information output from a second -3-Application No. 16/756,060 operation device of the plurality of operation devices that corresponds to a second input device of the plurality of input devices that is different from the first input device, the motion controller corresponding to the selected robot body does not control the operation of the selected robot body based on the operational information output from a first operation device of the plurality of operation devices that corresponds to the first input device, and in response to the condition not being satisfied, the motion controller corresponding to the selected robot body controls the operation of the selected robot body based on the operational information output from the first operation device (“With reference to FIG. 3, the network 12 can include a server that runs a program that prevents the simultaneous connection of the teach pendant 11 and the teach pendant 21 to the same controller for performing active tasks. The network 12 has an active tasks portion 22 and a passive tasks portion 23 for the teach pendant 11 and has an active tasks portion 24 and a passive tasks portion 25 for the teach pendant 21. For example, assume that the teach pendant 11 is connected to the controller 13 for active tasks through the active tasks portion 22 as shown in FIG. 3. Then the active tasks portion 24 will prevent connection of the teach pendant 21 to the controller 13 for active tasks, but does permit connection of the teach pendant 21 to the controllers 14 and 15 for active tasks as shown in FIG. 3. In a similar manner, the teach pendant 11 is connected to the controller 13 through the passive tasks portion 23 and the teach pendant 21 is connected to the controllers 14 and 15 for passive tasks through the passive tasks portion 25. However, it may be important that the user of either of the teach pendants to know how a controller connected to the other teach pendant is operating. Thus, the server in the network 12 can permit connection of the teach pendant 11 to the controllers 14 and 15 through the passive tasks portion 23 and connection of the teach pendant 21 to the controller 13 through the passive tasks portion 25.” [0032]);
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sinyavskiy to further include the teachings of Evans to accommodate the use of multiple operation devices for multiple robot controllers without interference (“The shortcomings of the prior art systems are avoided by allowing the pendant to make connection via a network (Ethernet, wireless, any such connection) to any robot controller that is designated to be part of the overall system. This allows a system to be configured with multiple robot controllers and one or multiple pendants. In such a system any pendant can connect to and operate any controller. With this approach as many teach pendants as are required at a given time to do teaching operations can be provided.” See at least [0009] and [0002-0006]).

Regarding Claim 3,
Sinyavskiy further teaches
comprising a memory configured to store automatic operational information for causing each robot body to operate automatically (“The present disclosure provides for improved remote operating and/or monitoring of a robot. As used herein, a robot can include mechanical and/or virtual entities configured to carry out complex series of actions automatically.” [0039]; “For example, memory 302 can be a non-transitory, computer-readable storage apparatus and/or medium having a plurality of instructions stored thereon, the instructions being executable by a processing apparatus (e.g., controller 304) to operate robot 200. In some cases, the instructions can be configured to, when executed by the processing apparatus, cause the processing apparatus to perform the various methods, features, and/or functionality described in this disclosure.” [0062]), 
wherein before the one of the request generators generates the operation request, an operation mode of the corresponding motion controller is an automatic mode in which the operation of the corresponding robot body is controlled using the automatic operational information, and when the one of the request generators generates the operation request, the operation mode is switched from the automatic mode to a manual mode in which the operation of the corresponding robot body is controlled using the operational information (See at least fig. 1 (provided below)

    PNG
    media_image1.png
    501
    466
    media_image1.png
    Greyscale
 “As another illustration, assists can relate to a robot getting stuck. For example, a robot can get stuck if it has limitations in performing tasks. By way of illustration, a robot could go into an area from which it cannot navigate out autonomously. … In some implementations of this disclosure, assistance can include instructions and/or interactions with the robot. For example, an operator can respond to an error and/or assist event by moving the robot (e.g., taking control of the robot, touching the robot, picking up the robot, rotating the robot, etc.), telling the robot to proceed, resetting the robot, and/or other assistance.” [0055-0056]; “In some implementations, block 510 can include displaying display 600 for user input. In some implementations, display 600 in FIG. 6A-6C can be dynamic. For example, display 600 can be an assist view where an operator of robot 200 can send commands to robot 200. For example, the operator can select the path robot 200 should take. As another illustration, a user can select path 610 on display 600 to tell robot 200 to return and/or proceed on path 610. In some implementations, a user can illustrate to robot 200 where to go, such as by inputting a new path (e.g., drawing on a touch screen and/or any other way of input into display 600). As another illustration, a user can press a button telling robot 200 to proceed.” See at least [0116] Examiner Interpretation: The robots operate autonomously until an issue such as getting stuck occurs. Then a request of assistance is issued. The robot would essentially be in a manual mode upon this request because it waits for a user to provide further instructions such as specifying a path.).

Regarding Claims 4 and 7,
Sinyavskiy further teaches
(claim 4) comprising a memory configured to store automatic operational information for causing each robot body to operate automatically (“The present disclosure provides for improved remote operating and/or monitoring of a robot. As used herein, a robot can include mechanical and/or virtual entities configured to carry out complex series of actions automatically.” [0039]; “For example, memory 302 can be a non-transitory, computer-readable storage apparatus and/or medium having a plurality of instructions stored thereon, the instructions being executable by a processing apparatus (e.g., controller 304) to operate robot 200. In some cases, the instructions can be configured to, when executed by the processing apparatus, cause the processing apparatus to perform the various methods, features, and/or functionality described in this disclosure.” [0062]), 
wherein while each robot body operates automatically using the automatic operational information stored in the memory, the corresponding motion controller controls the operation of each robot body by using both the automatic operational information and the operational information, when the operational information is received from each operation device (“In some implementations, a detected error and/or assist event in one case may not be a detected error and/or assist event in others. For example, robot 200 can learn and/or observe how an operator handles an error and/or assist event in one iteration, and perform substantially similar actions if the same error and/or assist event occurs later. By way of illustration, in a first iteration (e.g., of a plurality of iterations), robot 200 can perform method 500. Robot 200 can associate the actions taken by an operator with the circumstances that gave rise to the detected error and/or assist event in block 502. In a subsequent iteration, when robot 200 detects substantially similar circumstances, robot 200 can determine that it should take the actions associated with such circumstances, thereby avoiding performing at least a portion of the blocks of method 500. In some cases, robot 200 can learn to associate the actions taken by the operator over a plurality of iterations, such as through an iterative machine learning process.” See at least [0087]; Examiner Interpretation: The operator provides instructions in response to a scenario requiring assistance. The instructions provided by the operator are then learned and used to effectively operate the robot autonomously using the previous automatic plan modified by the learned set of instructions (same as using both the automatic operational information and the operational information).).

Regarding Claim 13,
Sinyavskiy does not explicitly teach
further comprising at least one connection informer configured to inform the plurality of operators of whether or not each robot body is operable by any of the plurality of operation devices.
However, Evans teaches
	“To aid the operator during communication, each programmable controller may be assigned unique names and/or colors on the pendant display indicating whether or not a connection is made and what type of connection, direct or remote. This display may be a user designed web page or direct link. If a direct log in connection between the robot and the teaching device is lost, the robot will stop and the display on the teaching device will indicate the disconnection.” [0034]; “As shown in FIG. 4, the teach pendant 11, 21 has a display 30 including a central screen 31 for generating a visual display of an icon 32 identifying the robot to which the teach pendant is connected.” [0035]; Examiner Interpretation: Each pendant also operates as a connection informer. In the case there is multiple pendants (see at least [0020-0021]), a plurality of operators would be informed.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Sinyavski to further include the teachings of Evans to avoid confusion of an operator when multiple different pendants operate multiple different robots (see at least [0034]).

Regarding Claim 15,
Sinyavskiy further teaches
wherein the at least one request informer comprises a plurality of request informers corresponding to the plurality of operators (“One or more of the units described with respect to FIG. 3 (including memory 302, controller 304, sensors unit 312, user interface unit 318, actuators unit 320, communications unit 322, mapping and localization unit 324, and/or other units) can be integrated onto robot 200, such as in an integrated system.” [0071]; “As used herein, remote network 402 can be operated: remote network 402 can have onboard computers that can receive, process, and/or send information. These computers can operate autonomously and/or under control by one or more human operators. Similarly, remote network 402 can have access points (e.g., access points 404A and 404B), which can similarly be used to operate remote network 402. The access points can have computers and/or human operators that can receive, process, and/or send information. Accordingly, references herein to operation of remote network 402 can be applied to a human operator and/or a computer operator.” [0073]; “By way of illustration, FIG. 6A is a display 600 that shows that an assist is needed in accordance with some implementations of the present disclosure. Display 600 can be displayed on user interface unit 318, remote network 402, and/or access points 404A and/or 404B. In some implementations, display 600 can be on a stand-alone device (e.g., of access points 404A and/or 404B) communicatively coupled to robot 200. In some cases, the stand-alone device can be called an assistance device as it is used to assist robot 200. Display 600 can have panel 602, which displays that an assist is needed. Panel 602 can also be used to display other text, such as “error detected,” “assist requested,” and/or other text indicative at least in part of an error and/or assist event.” [0096-0097]; Examiner Interpretation: There are a plurality of operators for the user interfaces, computers, and/or access points. Each of these devices have a display and therefore there are a plurality of request informers corresponding to the plurality of operators.).

Claims 5, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinyavskiy (US 20180215039 A1) in view of Evans (IDS: US 20090299524 A1) and Gupta (US 20180284760 A1).

Regarding Claims 5, 9, 10, and 12,
Sinyavskiy does not explicitly teach
wherein each operation device is configured to be specifiable of a workpiece that is an object to be worked by the corresponding robot body, and the operational information includes workpiece information specified by each operation device, and wherein each motion controller controls the corresponding robot body in response to the operational information so that the corresponding robot body operates to perform a work to the workpiece specified by each operation device.
However, Gupta teaches
 “the control unit 110 may record operations performed by a number of operators with respect to a particular item or type of item. Based on these recorded operations, the control unit 110 may identify an appropriate set of instructions for manipulating the particular item. In some embodiments, a set of instructions may be particular to a specific pose or position of the item.” See at least [0020]; “Inventory data 216 may be predetermined or it may be dynamically generated. For example, manipulation data associated with an item may be updated as new information is received on that item. In some embodiments, the inventory data 216 may include information related to grasping of items. In some embodiments, the inventory data 216 may include information related to a pose that is appropriate for one or more items. In some embodiments, the inventory data 216 may include a set of instructions for manipulating a particular item learned from one or more interactions by one or more operators to cause a robotic picking unit to automatically retrieve the item.” [0031]; “In another example, manual retrieval of a particular item may be assigned to an operator that is familiar with that particular item (e.g., an operator capable of discerning between like items).” [0045]; Examiner Interpretation: The operator uses a remote manipulation device (operation device) to generate operational data specific to particular items (workpieces) or poses of the items. The robotic unit learns how to operate on particular items based on the generated operational data and the robot can then autonomously perform certain learned operations corresponding to the particular items/poses.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Sinyavskiy to further include the teachings of Gupta to improve robotic automation of handling a variety of different items (See at least [0020], [0001], and [0090]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinyavskiy (US 20180215039 A1) in view of Evans (IDS: US 20090299524 A1), Gupta (US 20180284760 A1), and Takaichi (US 20170144297 A1).

Regarding Claim 14,
Sinyavskiy does not explicitly teach
wherein when the selected robot body is operable by the first operation device corresponding to the first input device, the at least one connection informer informs the plurality of operators that the selected robot body is operable by the first operation device corresponding to the first input device, such that the first operation device corresponding to the first input device is identifiable 
However, Takaichi teaches
“FIG. 7 is an example of the field of view of the worker in an operation mode, and indicates the field of view of the worker who sees the identification color display part 24 of the robot 23 across the see-through display 32. For example, when the identification color of the robot 23 is blue, the see-through display 32 is lit on with blue around (the target robot prompt part 36), and a color the same as that of the identification color display part 24 of the robot 23 can be seen. Moreover, although not shown, the target robot prompt part 46 of the arm unit 40 is also lit on with blue. Suppose that the target robot identified by the worker terminal side is different from the robot that the worker implies, the ON color at the worker terminal side is inconsistent with the identification color part at the robot side in the field of view, therefore, according to the composition of the embodiment, whether identification of the target robot is correctly performed can be directly and immediately confirmed. Moreover, a third party other than the worker (e.g., other workers in the same cell, the factory manager, etc.) can also see the ON color at the worker terminal side and the identification color at the robot side, and thus safety of the cooperative work and normal operations of the system can be managed and monitored objectively. In addition, the identification color display part 24 and the target robot prompt parts 36 and 46 further play a role of a communication establishing display lamp indicating that wireless communication can be conducted between the robot and the worker terminal.” [0089]; Also see at least [0018-0019]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Sinyavskiy to further include the teachings of Takaichi so that “safety of the cooperative work and normal operations of the system can be managed and monitored objectively.” [0089]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryuichi (Translated JP 2005219147 A) is pertinent because it discusses a robot control system with a plurality of robots and a plurality of robot control devices that are connected.
Elazary (US 9457468 B1) is pertinent because it discusses a human and robot distributed operating system that efficiently and dynamically connects different human operators and algorithms to multiple remotely deployed robots based on the task(s) that the robots are to complete and claims the feature “issuing to each operator of the plurality of robot operators, a cost and availability request for controlling the particular robot in performance of the task” [Claim 15].
Inaba (US 20170113343 A1) is pertinent because it discusses a teaching console that is able to selectively communicate with any one of a plurality of robot controllers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664